NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3530
                                      ___________

                          POLICE OFFICER WILLIE COLEY,
                                                Appellant

                                            v.

         COUNTY OF ESSEX; ESSEX COUNTY PROSECUTOR‟S OFFICE;
           INVESTIGATOR QUOVELLA SPRUILL; JOHN/JANE DOE
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 08-cv-04325)
                      District Judge: Honorable William J. Martini
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 12, 2011
           Before: AMBRO, HARDIMAN and STAPLETON, Circuit Judges

                              (Opinion filed May 26, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Willie Coley appeals pro se from an order of the District Court granting summary

judgment in favor of the Essex County Prosecutor‟s Office (“ECPO”) and one of its

investigators, Quovella Spruill. For the reasons that follow, we will affirm.
      Because we write only for the parties, who are familiar with the facts, we will not

recite them except as necessary to the discussion. Coley was accused of sexually abusing

his girlfriend‟s daughter, A.H., who was then 15 years old. A.H. had disclosed the abuse

to a friend, who notified a school counselor. The counselor, in turn, notified the New

Jersey Department of Human Services, Office of Children‟s Services (“DYFS”)

representative, which opened an investigation. The next day, March 1, 2007, two DYFS

workers interviewed A.H. at her school. The DYFS then brought A.H. to the Child

Advocacy Center, where she met with another DYFS representative, Detective Spruill,

and Detective Spruill‟s supervisor. That evening, Detective Spruill took two statements

from A.H., in which she claimed that Coley had sexually abused her since she was eight

years-old, provided details concerning when, where, and how the abuse occurred, and

explained that Coley had sex with her two weeks earlier. These allegations were

consistent with A.H.‟s previous accounts of the abuse.

      Meanwhile, Detective Spruill received approval from an assistant prosecutor in the

ECPO‟s Child Abuse Unit to set up and record telephone conversations between Coley

and A.H., and between Coley and A.H‟s mother. During those conversations, Coley

appeared to be aware of the allegations being made against him but did not offer a clear

denial. After reviewing the evidence, the assistant prosecutor determined that probable

cause existed to arrest Coley on various charges, including sexual assault, aggravated

sexual assault, and endangering the welfare of a child. Detective Spruill signed

complaints in support of the arrest warrant that night, and presented them, along with


                                            2
A.H.‟s statements and draft transcripts of the telephone conversations, to a municipal

judge. The judge authorized Coley‟s arrest. The next day, March 2, 2007, Coley turned

himself in to the Montclair Police Department; he remained incarcerated for 37 days.

         On March 15, 2007, A.H. submitted to physical and psychological examinations.

The doctor who performed the physical examination concluded that it “neither

confirm[ed] nor exclude[d] sexual abuse.” Following the psychological examination, in

which A.H. again described the abuse, the psychologist concluded that “[A.H.‟s] clinical

presentation, her reports of the abuse to her friends, the police, the Essex County

Prosecutor‟s Office, the . . . pediatrician who evaluated her medically, and the

information shared with the undersigned are consistent with the clinical profile of

children who have been sexually victimized.” During both examinations, A.H. claimed

that she regretted disclosing the abuse because of the effect it had on her family and

Coley.

         Detective Spruill continued to investigate when, on March 21, 2007, she received

a telephone call from A.H., who sought to change her statement. Specifically, A.H. told

Detective Spruill that “[s]ome of the things I said happened, didn‟t exactly happen.”

According to A.H., while Coley had inappropriately touched her “a lot actually,” “it was

only one time he actually tried to have sex with [her.]” A.H. explained that since coming

forward with the allegations “[e]verything [was] getting worse, nothing [was] getting

better, nothing at all.” A.H. further stated that she had “divided [her family] apart” and

expressed concern that her “mother . . . thinks she‟s in jeopardy of losing” her children.


                                             3
After speaking with A.H., Detective Spruill submitted a written report to the prosecutor‟s

office which described the phone conversation with A.H. Approximately ten months

later, on January 28, 2008, A.H. and her mother spoke to Detective Spruill and an

assistant prosecutor. At this meeting, A.H. recanted her allegations, claiming that no

sexual abuse had occurred. A.H. explained that she had lied because, among other

reasons, she felt no one in her family was paying attention to her. Despite the

recantation, the prosecutor‟s office sought to indict Coley. The case was presented to a

grand jury in February 2008, but no indictment was issued.

       In August 2008, Coley, then represented by counsel, filed the present action

alleging federal civil rights and state law causes of action based upon his arrest,

incarceration, and prosecution.1 The District Court granted the defendants‟ motion for

summary judgment, holding that Detective Spruill had probable cause to arrest Coley and

that the ECPO was entitled to immunity under the Eleventh Amendment.2 Coley

appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over an



       1
        In addition to Detective Spruill and the ECPO, Coley also named as defendants
the County of Essex and “John/Jane Doe” defendants. Later, however, Coley agreed to
dismiss the County without prejudice and he never identified the “John/Jane Doe”
defendants. Regarding the § 1983 claims, Coley alleged violations of his rights under the
Fourth, Fifth and Eighth Amendments. He later conceded that there were no Eighth
Amendment violations and he never disputed that his citation to the Fifth Amendment
was erroneous.
       2
        The District Court also dismissed a conspiracy claim and declined to exercise
supplemental jurisdiction over various state law claims. To the extent that Coley
challenges these dismissals on appeal, we conclude that the District Court did not err.
                                              4
order granting a motion for summary judgment. Gallo v. City of Philadelphia, 161 F.3d

217, 221 (3d Cir. 1998). A grant of summary judgment will be affirmed if our review

reveals that “there is no genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c) (amended Dec. 1, 2010).

“We review the facts in the light most favorable to the party against whom summary

judgment was entered.” Coolspring Stone Supply, Inc. v. American States Life Ins. Co.,

10 F.3d 144, 146 (3d Cir. 1993).

       “It is well-established that the Fourth Amendment „prohibits a police officer from

arresting a citizen except upon probable cause.‟” Reedy v. Evanson, 615 F.3d 197, 211

(3d Cir. 2010) (citations omitted). “Probable cause exists where the facts and

circumstances within the arresting officer‟s knowledge are sufficient to warrant a

reasonable person to believe an offense had been committed.” United States v. McGlory,

968 F.2d 309, 342 (3d Cir. 1992). Where, as here, an arrest is made pursuant to a

warrant, “[a] plaintiff may succeed in a § 1983 action for false arrest . . . if [he] shows, by

a preponderance of the evidence: (1) that the police officer „knowingly and deliberately,

or with a reckless disregard for the truth, made false statements or omissions that create a

falsehood in applying for a warrant;‟ and (2) that „such statements or omissions are

material, or necessary, to the finding of probable cause.‟” Wilson v. Russo, 212 F.3d

781, 786-87 (3d Cir. 2000) (quoting Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir.

1997)).

       We agree that there was probable cause to arrest Coley on March 1, 2007. At that


                                               5
time, Detective Spruill knew that A.H. had given several consistent accounts of the

abuse. In addition to telling a friend, A.H. described the abuse to two DYFS workers

who came to her school. Later that day, she repeated the story to another DYFS worker.

A.H. also detailed the abuse in an interview with Detective Spruill, who was able to

evaluate A.H.‟s demeanor. According to the assistant prosecutor, A.H.‟s behavior and

story were consistent with that of a child sex abuse victim. For instance, A.H. had first

disclosed the abuse to a friend and her version of events was consistent with a

“grooming” process, whereby the abuse escalates over time. Finally, Coley had not

clearly denied the allegations in the recorded telephone conversations.

       We also conclude that there is no evidence that Detective Spruill made false

statements or omissions in support of the warrant. Detective Spruill stated in a

declaration that “[in] the late night or March 1, 2007, or the early morning of March 2,

2007, two officers of the Montclair Police Department and I went to the home of” a

magistrate judge. After reviewing copies of A.H‟s two statements and transcripts of the

telephone conversations, the judge asked Detective Spruill whether she believed A.H.

Detective Spruill “responded in the affirmative.” Coley does not challenge the accuracy

of A.H.‟s statements, the telephone transcripts, or Detective Spruill‟s account of her

interaction with the judge. Rather, he asserts that Detective Spruill should have directed

that A.H. be given a polygraph test and undergo a physical examination. Significantly,

however, Detective Spruill was not “required to undertake an exhaustive investigation in




                                             6
order to validate the probable cause that, in [her] mind, already existed.”3 Merkle v.

Upper Dublin Sch. Dist., 211 F.3d 782, 790 n.8 (3d Cir. 2000).

       Additionally, the probable cause to arrest Coley was not dispelled by the results of

A.H.‟s physical examination or by her statements to Detective Spruill on March 21, 2007,

while Coley was still incarcerated. See Wilson, 212 F.3d at 792-93 (holding that

“[r]egardless of the existence and scope of an officer‟s duty to seek to release a suspect

when probable cause no longer exists, or the level of knowledge that he or she must have

in order to trigger that duty, the interview [with a witness who provided a partial alibi]

clearly did not dispel the earlier probable cause.”). The physical examination “neither

confirm[ed] nor exclude[d] sexual abuse” and, while A.H. changed her story to clarify

that Coley had only tried to have sex with her once, she maintained that the abuse had

otherwise occurred as originally reported. See Devereaux v. Abbey, 263 F.3d 1070, 1075

(9th Cir. 2001) (stating that “[i]nterviewers of child witnesses of suspected sexual abuse

must be given some latitude in determining when to credit witnesses‟ denials and when to

discount them, and we are not aware of any federal law—constitutional, decisional, or

statutory—that indicates precisely where the line must be drawn.”). In any event,

Detective Spruill immediately provided the ECPO with a written description of the

changes A.H. sought to make to her story. Cf. Sanders v. English, 950 F.2d 1152, 1162

       3
         We also reject Coley‟s argument, made for the first time on appeal, that the
investigation leading to the determination that probable cause existed was so inadequate
as to violate his substantive due process rights. See Miller v. City of Philadelphia, 174
F.3d 368, 375 (3d Cir. 1999) (holding that liability exists only for “the most egregious
official conduct” that is “so ill-conceived or malicious that it „shocks the conscience.‟”
(citations and internal quotation marks omitted)).
                                              7
(5th Cir. 1992) (“[F]ailure to disclose . . . undeniably credible and patently exculpatory

evidence to the prosecuting attorney‟s office plainly exposes [defendant police officer] to

liability under § 1983.”). Because probable cause existed throughout Coley‟s

incarceration, we conclude that no Fourth Amendment violation occurred.

       Finally, we agree that the ECPO, to the extent that it is a governmental entity

which can be sued under § 1983, is entitled to immunity under the Eleventh Amendment.

Under the Eleventh Amendment, “an unconsenting State is immune from suits brought in

federal courts by her own citizens.” Edelman v. Jordan, 415 U.S. 651, 663 (1974).

Eleventh Amendment immunity protects not only states but also state agencies, “as long

as the state is the real party in interest.” Fitchik v. New Jersey Transit Rail Operations,

873 F.2d 655, 659 (3d Cir. 1989) (en banc). To determine whether Eleventh Amendment

immunity applies, we consider: “(1) the source of the money that would pay for the

judgment; (2) the status of the entity under state law; and (3) the entity‟s degree of

autonomy.” Haybarger v. Lawrence County Adult Prob. & Parole, 551 F.3d 193, 198 (3d

Cir. 2008) (citing Fitchik, 873 F.2d at 659). We have concluded that “[w]hen [New

Jersey] county prosecutors engage in classic law enforcement and investigative functions,

they act as officers of the State.” Coleman v. Kaye, 87 F.3d 1491, 1505 (3d Cir. 1996).

Immunity may not apply, however, when prosecutorial defendants “perform

administrative tasks unrelated to their strictly prosecutorial functions, such as . . .

personnel decisions.” Id. Because the decision to present the case against Coley to a

grand jury is clearly a law enforcement function, the ECPO qualifies for immunity. To


                                               8
the extent that Coley‟s claims against the ECPO are based on training and policy

decisions which required legal knowledge and discretion, the ECPO is likewise immune

from suit. See Van de Kamp v. Goldstein, 129 S. Ct. 855, 861-63 (2009).

      For the reasons given, we will affirm the judgment of the District Court.




                                            9